UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________

                                           No. 00-50446

                                       (Summary Calendar)
                                       _________________


               UNITED STATES OF AMERICA,


                                               Plaintiff - Appellee,

               versus


               MICHAEL JON HANNEMAN,


                                               Defendant - Appellant.



                           Appeal from the United States District Court
                               For the Western District of Texas
                                USDC No. A-00-CR-9-ALL-SS


                                 January 8, 2002
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

       PER CURIAM:*

       Michael Jon Hanneman appeals from his conviction of making false statements to a firearms

dealer and unlawful receipt and possession of a firearm while subject to a restraining order against

committing family violence. Hanneman contends that 18 U.S.C. § 922(g)(8) violates the Second


       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Amendment and the Commerce Clause. Section 922(g)(8) does not violate the Second Amendment,

United States v. Emerson, ___ F.3d ___ (5th Cir. Oct. 16, 2001), 2001 U.S. App. LEXIS 22386,

*146, nor does it violate the Commerce Clause. United States v. Pierson, 139 F.3d 501, 503-04 (5th

Cir. 1998).

       AFFIRMED.




                                               -2-